MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Oct 24 2018, 7:03 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Fred W. Grady                                            Curtis T. Hill, Jr.
Valparaiso, Indiana                                      Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lee M. Gleaves II,                                       October 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         17A-CR-3034
        v.                                               Appeal from the
                                                         Howard Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      William C. Menges, Jr. Judge
                                                         Trial Court Cause No.
                                                         34D01-1608-F2-780



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018                  Page 1 of 20
[1]   Lee M. Gleaves II (“Gleaves”) was convicted following a jury trial of

      possession of cocaine1 as a Level 3 felony and was sentenced to 5,840 days. On

      appeal, he raises the following consolidated and restated issues:


                 I. Whether the trial court abused its discretion when, over
                 Gleaves’s objection, it admitted evidence that Gleaves claims was
                 more prejudicial than probative, including: (1) testimony that the
                 police drug task force was looking for Gleaves; (2) potentially
                 incriminating evidence related to Gleaves’s arrest; and (3) expert
                 testimony about the price and use of cocaine; and


                 II. Whether the State presented sufficient evidence to convict
                 Gleaves of possession of cocaine.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On August 4, 2016, Officer Chad VanCamp (“Officer VanCamp”), a canine

      handler for the Kokomo Police Department Drug Task Force (“Task Force”),

      was informed by a fellow Task Force member, Detective Derek Root

      (“Detective Root”), that “Gleaves was supposed to be in town running

      suspected narcotics,” likely a “large quantity” of cocaine. Suppression Hr’g Tr. at

      6.2 Detective Root advised Officer VanCamp that Gleaves was in a white van




      1
          See Ind. Code § 35-48-4-6(d)(1).
      2
        For ease of reference, we refer to the transcript of the hearing on the motion to suppress—Supplemental
      Volume 2 Transcript, Hearing on Defendant’s Motion to Suppress—as Suppression Hr’g Tr. and refer to the
      transcript of the jury trial as Tr. Vol. II.

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018                Page 2 of 20
      traveling east on Jefferson Street.” Id. at 7. Officer VanCamp’s initial inquiry

      indicated that Gleaves’s driver’s license was suspended with infraction. Id.


[4]   While stationed at the intersection of Jefferson and Witherspoon in Howard

      County, Officer VanCamp saw Gleaves drive by in the white van and began

      driving behind him. Activating his radar, Officer VanCamp noted that Gleaves

      was traveling thirty-seven miles per-hour in a zone posted for thirty miles per

      hour. Tr. Vol. II at 56. Officer VanCamp initiated a traffic stop and activated

      his body-camera recorder. Officer VanCamp approached the van, notified

      Gleaves of the traffic infraction, and asked for his driver’s license, vehicle

      registration, and insurance card. Officer VanCamp stated his belief that

      Gleaves’s license was suspended, which Gleaves denied. Returning to his

      vehicle, Officer VanCamp radioed dispatch for a “driver’s license inquiry.” Id.

      at 57. While awaiting the “license return,” Officer VanCamp retrieved his

      police dog, Xena, who sniffed the exterior of the van and alerted to an area

      between the van’s rear back passenger door and the front passenger door.

      Officer VanCamp returned Xena to the cruiser and read Gleaves his Miranda

      rights.


[5]   Kokomo Police Officer Guy Trobaugh (“Officer Trobaugh”), who had arrived

      at the scene, searched Gleaves for illegal substances but found nothing.

      Suppression Hr’g Tr. at 10; Tr. Vol. II at 59. Meanwhile, Officer VanCamp

      searched the interior of the van and noted that the van’s plastic parts, behind

      which drugs could be concealed, were very loose and that a “masking agent”

      had been sprayed in the van, which could have obscured the smell of narcotics.

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 3 of 20
      Suppression Hr’g Tr. at 11. Ten minutes into the search, Officer VanCamp had

      found nothing illegal. Heavy traffic conditions and the August heat made it

      unsafe for Xena to search the van at the scene. Therefore, the officers

      determined that the van should be towed to the basement of the Kokomo Police

      Department. While waiting for the tow truck, Officer VanCamp issued Gleaves

      a traffic citation for speeding and driving while suspended and released him at

      the scene. The traffic stop was captured on Officer VanCamp’s body camera

      (“Video One”).


[6]   Officer VanCamp followed the van from the location of the traffic stop to the

      basement of the police station, where the van was locked and secured. Officer

      VanCamp obtained a search warrant, and again with the aid of Xena, he and

      Detective Root performed a full search of the van’s interior. Xena alerted to a

      missing cup holder, inside which Officer VanCamp found several plastic bags

      containing approximately fifty-seven grams of crack cocaine, or about two

      ounces.3 Based on that evidence, Officer VanCamp and officers from Howard

      and Cass Counties went to Gleaves’s residence in Logansport. Gleaves was on

      in-home detention at that time. Within seconds of entering the home, Officer

      VanCamp told Gleaves that he was there to arrest him, and Gleaves said, “I

      figured as much” (“Gleaves’s Admission”). Id. at 15; Tr. Vol. II at 77.

      Immediately thereafter, Officer VanCamp informed Gleaves of the charges



      3
       We note that Officer VanCamp testified at trial that he found two bags, one of which weighed fifty-seven
      grams and the other of which weighed ten grams. Tr. Vol. II at 74. The State, however, charged Gleaves
      with possession of just fifty-seven grams.

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018                Page 4 of 20
      against him. The scene of Gleaves’s arrest was filmed by Officer VanCamp on

      a second video (“Video Two”).4 Tr. Vol. II at 78.


[7]   On August 5, 2016, Gleaves was charged with one count of dealing in cocaine

      as a Level 2 felony and one count of possession of cocaine as a Level 3 felony.

      On October 24, 2016, Gleaves filed a motion to suppress, and later an

      amendment, alleging that the seizure of the van and extended stop were

      violations of the Indiana and United States Constitutions. Gleaves asked the

      trial court to suppress “[a]ny evidence seized or statements made which flow

      from the illegal police action.” Appellant’s App. at 24. The trial court denied

      Gleaves’s motion after a hearing.


[8]   Thereafter, Gleaves filed a motion in limine to: (1) exclude, as prejudicial, any

      portion of Video One or Video Two that suggested that Gleaves was on in-

      home detention or had a prior criminal history; and (2) exclude, as irrelevant,

      all of Video Two, which contained potentially incriminating evidence and

      admissions Gleaves made at the time of his arrest. Tr. Vol. II at 7, 8-9. During

      a hearing on the motion in limine, the State agreed to exclude evidence of

      Gleaves’s in-home detention and prior convictions but argued that Gleaves’s




      4
       Officer VanCamp’s body-camera recorded the traffic stop and arrest as two separate files, Video One and
      Video Two respectively. Officer VanCamp’s recording of the traffic stop was admitted into evidence as
      State’s Exhibit 2 and the recording of the arrest was admitted as State’s Exhibit 7. In the record before us, the
      DVD admitted as State’s Exhibit 2 has both Video One and Video Two. State’s Exhibit 7, however, is just a
      photocopy of the DVD. Notwithstanding the absence of a DVD for State’s Exhibit 7, this court was able to
      view the relevant portions of the arrest on Video Two of State’s Exhibit 2. Therefore, our reference to Video
      Two is a reference to the recording of the arrest found in State’s Exhibit 2.

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018                    Page 5 of 20
      admission of guilt in Video Two was relevant and should be admitted. Id. at 9.

      Defense counsel countered that Video Two depicted officers from Cass and

      Howard Counties at the scene of the arrest with no explanation as to the reason

      for their presence. Id. Defense counsel also argued that the admission of

      evidence showing Gleaves’s in-home detention ankle bracelet would be “highly

      prejudicial.” Id. at 10. The trial court agreed that evidence pertaining to prior

      bad acts, including the fact that Gleaves was on in-home detention, would be

      excluded. However, finding the evidence more probative than prejudicial, the

      trial court allowed the jury to watch the first two minutes and fifteen seconds of

      Video Two, which showed Gleaves’s Admission.5 Prior to October 27, 2017,

      when the trial reconvened, Gleaves filed a second motion to suppress

      “statements [that] would be reasonably interpreted to be incriminating.” Id. at

      36. The trial court heard argument before denying Gleaves’s motion.


[9]   During trial, Officer VanCamp testified about the circumstances surrounding

      the police stop. When asked why he was looking for Gleaves, Officer

      VanCamp said, “The detective of the Drug Task Force . . . .” Id. at 50. Before

      Officer VanCamp could continue, defense counsel objected and, outside the

      presence of the jury, argued that Officer VanCamp’s testimony—that the Task

      Force was looking for Gleaves—introduced the notion “that there was some

      sort of prior bad act or prior indication out there that [Gleaves] was committing




      5
       Video Two was stopped after Gleaves’s Admission. The jury did not see the removal of the in-home
      detention bracelet.

      Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018            Page 6 of 20
       some criminal offense or had committed some criminal offense and that’s why

       they were watching out for [him].” Id. at 51. Moving for a mistrial, defense

       counsel argued that Officer VanCamp’s answer had already tainted the jury and

       had been improperly admitted because it was in violation of the motion in

       limine’s exclusion of references to prior bad acts. Id. In the alternative, defense

       counsel asked that no reference or allegation be made regarding the fact that the

       police had received “hearsay information from some uncorroborated third

       source about [Gleaves] having illegal narcotics that day and/or guns” or as to

       why police stopped Gleaves. Id. at 51-52.


[10]   The State responded that it was not intending to introduce hearsay evidence;

       instead, the State wanted “to show what Officer VanCamp was doing on that

       day and why he was doing it.” Id. at 52. The trial court denied defense

       counsel’s motion for a mistrial and prohibited the State from suggesting it knew

       that Gleaves had drugs in his car that day but allowed Officer VanCamp to

       testify “that he was asked by the Drug Task Force to keep an eye out for

       [Gleaves].” Id. at 54. In other words, evidence that the Task Force was looking

       for Gleaves was admissible, but evidence as to why police were looking for him

       was not admissible. Id. Back in the presence of the jury, Officer VanCamp

       testified, without objection, that he was looking for Gleaves because “Detective

       Root requested that I be in the area.” Id. at 55.


[11]   Officer VanCamp testified that when he stopped Gleaves for speeding, Gleaves

       was the only one in the car. While awaiting information on the status of

       Gleaves’s driving privileges, Officer VanCamp and Xena walked around the

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 7 of 20
       van, and Xena’s alert resulted in a preliminary search. Gleaves was issued a

       ticket, and the van was towed to the police station. A later search of the van

       uncovered fifty-seven grams of crack cocaine. Testifying as an expert, Officer

       VanCamp explained that the typical amount of cocaine a user would have on

       his person, if searched during a traffic stop, was “[t]ypically a half gram or

       less.” Id. at 81. Officer VanCamp described going to Logansport to arrest

       Gleaves, and upon telling him that he was being arrested, Gleaves said he

       figured as much. Id. at 77. Soon thereafter, Gleaves spontaneously offered to

       work with the Task Force in an effort to avoid prison.


[12]   Regarding the amount of cocaine found in the van, Detective Root testified

       that, as an undercover officer, he would typically buy a half gram to one gram

       of cocaine and occasionally an “8 ball” on the local market for between $100 to

       $300. Id. at 103. Detective Root testified that, during his time on the Task

       Force, he had less than five opportunities to buy as much as one ounce of

       cocaine and that it cost anywhere from $1,500 to $2,000. At the conclusion of

       the jury trial, Gleaves was acquitted of dealing in cocaine but found guilty of

       possession of cocaine and sentenced to 5,840 days. Gleaves now appeals.


                                      Discussion and Decision

                                     I. Admission of Evidence
[13]   Gleaves first contends that the trial court abused its discretion when it admitted

       certain evidence. The admission or exclusion of evidence falls within the sound

       discretion of the trial court, and appellate courts review the admission of


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 8 of 20
       evidence only for an abuse of discretion. Abney v. State, 79 N.E.3d 942, 953

       (Ind. Ct. App. 2017). “An abuse of discretion occurs ‘where the decision is

       clearly against the logic and effect of the facts and circumstances.’” Id. (quoting

       Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001)). In reviewing the admissibility

       of evidence, we consider only the evidence favorable to the trial court’s ruling

       and any unrefuted evidence in the appellant’s favor. Kirk v. State, 974 N.E.2d

       1059, 1066 (Ind. Ct. App. 2012), trans. denied.


[14]   Indiana Evidence Rules 401 through 403 govern relevancy of evidence. Fuentes

       v. State, 10 N.E.3d 68, 72 (Ind. Ct. App. 2014), trans. denied. “Relevant

       evidence is admissible; irrelevant evidence is not.” Id. (citing Ind. Evidence

       Rule 402). “Evidence is relevant if it has any tendency to make any ‘fact that is

       of consequence to the determination’ of the action more or less probable.” Id.

       at 72-73 (citing Evid. R. 401). Relevant evidence can be excluded if its

       probative value is substantially outweighed by a danger of unfair prejudice. Id.

       at 73 (citing Evid. R. 403).


[15]   “Indiana Evidence Rule 404(b) provides that evidence of other crimes, wrongs,

       or acts of a defendant is not admissible to prove the character of the defendant

       in order to show action in conformity therewith.” Baker v. State, 997 N.E.2d 67,

       70 (Ind. Ct. App. 2013). “The well-established rationale behind Evidence Rule

       404(b) is that the jury is precluded from making the forbidden inference that the

       defendant had a criminal propensity and therefore engaged in the charged

       conduct.” Id. Such evidence, however, may “be admissible for another

       purpose, such as proving motive, opportunity, intent, preparation, plan,
       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 9 of 20
       knowledge, identity, absence of mistake or lack of accident.” Evid. R. 404(b).

       “In assessing the admissibility of Evidence Rule 404(b) evidence, the trial court

       must “(1) determine whether the evidence of other crimes, wrongs, or acts is

       relevant to a matter at issue other than the defendant’s propensity to commit the

       charged act; and (2) balance the probative value of the evidence against its

       prejudicial effect.” Baker, 997 N.E.2d at 70. A trial court may exclude relevant

       evidence if its probative value is substantially outweighed by a danger of one or

       more of the following: 1) unfair prejudice; 2) confusing the issues; 3)

       misleading the jury; 4) undue delay; or 5) needlessly presenting cumulative

       evidence. Evid. R. 403.


                 A. Evidence of why Officer VanCamp was Looking for Gleaves

[16]   Gleaves first argues that the trial court abused its discretion when, over his

       objection, it admitted Officer VanCamp’s statements that he was looking for

       Gleaves at the directive of Detective Root of the Task Force. Appellant’s Br. at

       18. Gleaves maintains that this testimony suggested that he had prior

       interactions with the Task Force, which allowed the jury to infer that he had

       committed prior bad acts. A review of the record does not support Gleaves’s

       contention. Officer VanCamp testified that, on the day of the traffic stop, he

       knew Gleaves and the vehicle he drove. Tr. Vol. II at 50. Officer VanCamp did

       not say how or why he had such knowledge. Id. The following exchange

       occurred between the State and Officer VanCamp:


               Q. And on that date of August 4, 2016, were you looking for Mr.
               Gleaves?

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 10 of 20
               A. Yes I was.


               Q. And why were you looking for him?


               A. The detective of the Drug Task Force—


       Id. Defense counsel then objected.


[17]   Outside the presence of the jury, defense counsel asserted that it was improper

       for Officer VanCamp to testify that Gleaves was known to the Task Force. Id.

       Defense counsel argued that the introduction of such evidence violated

       Evidence Rule 404(b) and the order on his motion in limine because it allowed

       the jury to make the inference that Gleaves had previously committed or was

       about to commit a criminal offense and, for that reason, was known to the Task

       Force. Id. at 51. The State countered that information that Gleaves had a

       “suspended driver’s license” was reason enough to look for Gleaves. Id. at 52.

       After a hearing on the matter, the trial court ruled that Officer VanCamp could

       testify that he was asked to watch for Gleaves, and evidence could be admitted

       that the Task Force was looking for Gleaves. Id. at 54. Nevertheless, evidence

       would not be admitted as to “why [the police] were looking for [Gleaves].” Id.

       at 54. When the jury returned to the courtroom, Officer VanCamp, responding

       to the question of why he was in the area, said, “Detective Root requested that I

       be in the area.” Id. at 55. Defense counsel did not object. Id.


[18]   The trial court did not abuse its discretion when it allowed Officer VanCamp’s

       testimony. Defense counsel was able to object before Officer VanCamp fully

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 11 of 20
       answered. Additionally, Officer VanCamp’s testimony contained no evidence

       of prior bad acts. Hearing the above exchange, the jury could have reasonably

       concluded that Detective Root wanted Officer VanCamp to look for Gleaves for

       any number of innocent reasons—as a Task Force confidential informant, a

       witness to a crime, or a victim of a crime. None of those reasons paint Gleaves

       in a negative light. Here, no reference was made to any past or present

       investigation of any sort, and the only evidence of bad conduct was that

       Gleaves was speeding and driving while suspended at the time Officer

       VanCamp spotted him. Furthermore, after being told he could respond to the

       question, Officer VanCamp said, “Detective Root requested that I be in the

       area.” Tr. Vol. II at 50, 55. Defense counsel did not object to this response. Id.

       at 55. As such, the record before us does not support Gleaves’s contention that

       the trial court abused its discretion when it admitted Officer VanCamp’s

       statements.


                      B. Incriminating Evidence Relating to Gleaves’s Arrest

[19]   Gleaves next contends that the trial court abused its discretion when it admitted

       evidence and statements from the scene of his arrest that were more prejudicial

       than probative. Gleaves cites to three sources of prejudicial evidence that were

       erroneously admitted: 1) the portion of Video Two showing officers from both

       Cass and Howard Counties at the scene of the arrest; 2) the portion of Video

       Two showing Gleaves’s Admission; and (3) Gleaves’s statement that he was

       willing to work with law enforcement in an effort to avoid prison. Appellant’s

       Br. at 20-23.

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 12 of 20
[20]   Gleaves appears to intertwine his first and second arguments, both of which

       allege that the trial court abused its discretion when it allowed the jury to watch

       the first two minutes and fifteen seconds of Video Two. Regarding his first

       claim, Gleaves argues that he was prejudiced when the jury saw officers “from

       both police departments, present at the time of the arrest, without a disclosure

       to the jury of the Cass County Officer’s primary role at the scene for removal of

       [Gleaves]’s in-home-detention ankle bracelet.” Appellant’s Br. at 20. Second, he

       argues that, regarding his statement “I figured as much,” Tr. Vol. II at 77, “the

       State prejudicially painted this statement to the jury,” by suggesting that

       Gleaves expected to be arrested for possession of cocaine. Appellant’s Br. at 21.

       Gleaves argues that the State’s characterization of his statement undermined his

       theory that “the knowledge of his in-home detention violation would more than

       reasonably explain the statement he made when the police showed up at his

       home in Logansport and told him he was being placed under arrest.” Id. at 21.

       Gleaves’s arguments suggest that he was prejudiced because the jury did not

       know that he was on in-home detention. At trial, Gleaves did not offer

       evidence that he was on in-home detention. In fact, prior to trial, he filed a

       motion in limine to exclude any evidence relating to prior bad acts, including a

       reference to his in-home detention. Accordingly, Gleaves cannot now

       complain that he was prejudiced by the fact that, without notice of his in-home

       detention, the jury was unable to properly evaluate why multiple officers were

       on the scene or what offense Gleaves believed warranted his arrest.




       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 13 of 20
[21]   We are likewise not convinced that Video Two should have been excluded on

       the basis that its contents were more prejudicial than probative under Evidence

       Rule 403. The jury viewed just the first two minutes and fifteen seconds of

       Video Two. The first minute and fifteen seconds showed Officer VanCamp

       driving to Gleaves’s Logansport residence, walking with a second officer to

       Gleaves’s door, and knocking. Officer VanCamp knocked for about twenty-five

       seconds. One minute and fifty seconds into the recording, a man, not in

       uniform, met Officer VanCamp at the door and introduced himself.6 About

       two minutes and five seconds into the recording, Officer VanCamp entered the

       residence and said, “How are you doing Lee. Here to arrest you.” Video Two

       at 00:02:05. Gleaves immediately said, “I figured as much.” Id. at 00:02:06.

       Two minutes and eight seconds into the recording, Officer VanCamp told

       Gleaves he is being arrested for dealing in cocaine and possession of cocaine.

       In the remaining seven seconds viewed by the jury, Gleaves asked Officer

       VanCamp if he can wait a few minutes, explaining that his wife was not home,

       and that he was watching his children. During the first two minutes and fifteen

       seconds, there is no reference to other officers or police departments. Gleaves’s

       description of numerous officers from two police departments being present at

       his arrest is not reflected in the first two minutes and fifteen seconds of Video

       Two. We find no prejudice.




       6
           From the recording, the man’s name and reason for being at the scene, if provided, cannot be deciphered.


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018                 Page 14 of 20
[22]   We also disagree with Gleaves’s second argument that his statement to Officer

       VanCamp was more prejudicial than probative. Gleaves’s statement was

       certainly relevant to the matter of whether he was guilty of the crimes charged.

       During the hearing on the motion in limine to exclude evidence of Gleaves’s

       admission, the trial court said:


               I think it would be up to the jury to determine whether or not the
               statements Mr. Gleaves . . . makes . . . are admissions or not, but
               I think they . . . have the right to hear that. And to the extent
               that it is an admission it is . . . highly prejudicial as is every bit of
               culpatory evidence that the State introduces in . . . the course of
               trial. It’s prejudicial to the defendant but it’s admissible . . . .


       Tr. Vol. II at 11. We agree with the trial court. Our court has recognized:


               All evidence that is relevant to a criminal prosecution is
               inherently prejudicial; thus, proper inquiry under Evidence Rule
               403 boils down to a balance of the probative value of the
               proffered evidence against the likely unfair prejudicial impact of
               that evidence. When determining the likely unfair prejudicial
               impact, courts will look for the dangers that the jury will
               substantially overestimate the value of the evidence or that the
               evidence will arouse or inflame the passions or sympathies of the
               jury.


       Fuentes, 10 N.E.3d at 73 (internal citations omitted). Gleaves argues that his

       statement had unfair prejudicial impact because it allowed the jury to assume

       he was admitting to cocaine possession instead of a violation of his in-home

       detention. It was Gleaves, however, who invited the error by requesting the

       suppression of evidence that Gleaves was on in-home detention—the very


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 15 of 20
       evidence that could have allowed the jury to make such an inference. “Under

       the doctrine of invited error, a party may not take advantage of an error that he

       commits, invites, or which is the natural consequence of his own neglect or

       misconduct.” Hill v. State, 51 N.E.3d 446, 451 (Ind. Ct. App. 2016) (citing

       Wright v. State, 828 N.E.2d 904, 907 (Ind.2005). Furthermore, Gleaves’s

       Admission was more probative than prejudicial, and the trial court did not

       abuse its discretion when it admitted that statement.


[23]   Third, Gleaves contends that the trial court abused its discretion when it

       allowed Officer VanCamp to testify that Gleaves had requested to work with

       law enforcement in an effort to avoid prison. Tr. Vol. II at 78. Again, we find

       no abuse. Like Gleaves’s Admission, Gleaves’s offer to work with the Task

       Force was prejudicial. Nevertheless, it was also highly relevant to Gleaves’s

       guilt or innocence. See Fuentes, 10 N.E.3d at 73 (evidence relevant to a criminal

       prosecution is inherently prejudicial). Gleaves was not coerced into making

       this statement; instead, he spontaneously offered to work with law enforcement

       in an effort to avoid going to prison. While inherently prejudicial, like all

       evidence that is relevant in a criminal prosecution, the trial court’s

       determination, that on balance it was more probative than prejudicial, was not

       against the logic and effect of the facts and circumstances before the court. The

       trial court did not abuse its discretion.


                         C. Testimony about Amount and Value of Cocaine

[24]   During Gleaves’s trial, Officer VanCamp and Detective Root testified about the

       quantity of cocaine found, and their experiences of buying cocaine as part of the
       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 16 of 20
       Task Force. Officer VanCamp testified that a typical cocaine user has a half

       gram or less in his or her possession. Tr. Vol. II at 81. Detective Root testified

       that, as part of the Task Force, he would typically buy either “a half gram at a

       time or a full gram at a time,” but sometimes as much as “an 8 ball, which is

       about three to three and a half grams.” Id. at 102-03. Detective Root also

       testified that he had had less than five opportunities to locally buy one ounce of

       cocaine, which cost about $1,500 to $2,000 per ounce. Id. at 103. Gleaves had

       fifty-seven grams of cocaine in his possession and, in the opinion of Officer

       VanCamp and Detective Root, that amount was far more than would be used

       for personal consumption and was indicative of dealing in cocaine.

       Notwithstanding Gleaves’s claim to the contrary, testimony of this nature was

       relevant because Gleaves had been charged not only with possession, but also

       with dealing in cocaine.


[25]   Gleaves contends that: (1) the officers’ testimony “had substantial influence in

       tainting the jury” by portraying Gleaves as a “drug dealer with a large amount

       of cocaine”; (2) the State relied heavily on the amount of cocaine in closing

       argument; and (3) Gleaves was prejudiced by this testimony. Appellant’s Br. at

       24, 25. Here, the officers testified about the amount of cocaine that a user

       would possess in an effort to prove that, since Gleaves possessed fifty-seven

       grams when a typical user possessed less than one gram, Gleaves must have

       been dealing in cocaine. Gleaves asserts that the jury was unduly influenced by

       the officers’ testimony. We disagree. Where, like here, Gleaves was found not

       guilty of dealing in cocaine, Gleaves has shown no prejudice.


       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 17 of 20
                                 II. Sufficiency of the Evidence
[26]   Gleaves contends that the State presented insufficient evidence to support his

       conviction. The deferential standard of review for sufficiency claims is well

       settled. When reviewing the sufficiency of evidence to support a conviction, we

       do not reweigh the evidence or assess the credibility of the witnesses. Wilson v.

       State, 39 N.E.3d 705, 716 (Ind. Ct. App. 2015), trans. denied. We consider only

       the evidence most favorable to the verdict and the reasonable inferences that

       can be drawn from that evidence. Id. We will not disturb the jury's verdict if

       there is substantial evidence of probative value to support it. Fuentes, 10 N.E.3d

       at 75. We will affirm unless no reasonable fact-finder could find the elements of

       the crime proven beyond a reasonable doubt. Lock v. State, 971 N.E.2d 71, 74

       (Ind. 2012). As the reviewing court, we respect “the jury’s exclusive province

       to weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind.

       2005). It is not necessary that the evidence overcome every reasonable

       hypothesis of innocence. Wilson, 39 N.E.3d at 716. The evidence is sufficient if

       an inference may reasonably be drawn from it to support the verdict, and a

       conviction may be based upon circumstantial evidence alone. Id.


[27]   To convict Gleaves of possession of cocaine as a Level 3 felony, the State had

       to prove that he: 1) knowingly or intentionally; 2) possessed cocaine; 3)

       weighing at least twenty-eight grams. Ind. Code § 35-48-4-6(d)(1). Here,

       Gleaves was the only occupant of the van he was driving at the time he was

       stopped by police. Tr. Vol. II at 82. The van was towed from the scene of the

       traffic stop, and Officer VanCamp followed the van from the scene to the police

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 18 of 20
department basement, where it was locked and secured. A later search of the

van uncovered fifty-seven grams of cocaine concealed within several bags that

had been stuffed inside a missing cup holder. Id. at 73-74. Upon arriving at

Gleaves’s residence, Officer VanCamp told Gleaves he was there to arrest him.

Unprompted, Gleaves said, “I figured as much.” Id. at 77. While still at the

scene of the arrest, Gleaves offered to work with the Task Force in an effort to

avoid prison. Here, Gleaves’s exclusive control over the van in which fifty-

seven grams of cocaine were discovered, and his later tacit admissions to

Officer VanCamp that he knew they were going to arrest him, and he wanted to

cooperate to avoid prison, constitute sufficient evidence to uphold his

conviction for Level 3 felony possession of cocaine. See Wilson v. State, 966

N.E.2d 1259, 1265 (Ind. Ct. App. 2012) (evidence was sufficient to prove felony

possession of narcotic drug located inside vehicle where defendant had

dominion and control over vehicle and was the only occupant at the time of his

arrest), trans. denied; Whitney v. State, 726 N.E.2d 823, 826 (Ind. Ct. App. 2000)

(defendant’s sole possession of vehicle in which cocaine was discovered was

sufficient to establish constructive possession of cocaine); Woods v. State, 640

N.E.2d 1089, 1091 (Ind. Ct. App. 1994) (evidence was sufficient to prove

possession of cocaine when cocaine was found under driver’s seat of vehicle




Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018   Page 19 of 20
       defendant was operating).7 The State presented sufficient evidence to support

       Gleaves’s conviction.


[28]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       7
         Referring to the elements necessary to convict him of possession of cocaine, Gleaves argues that, “Without
       relying on [Gleaves’s] prejudicial statements throughout the trial, the State failed to prove each of these
       elements beyond a reasonable doubt.” Appellant’s Br. at 25. Gleaves suggests that the State should have run
       tests for DNA and fingerprints and should have looked at his cell phone records. Id. at 26. Finding as we do
       that the trial court did not abuse its discretion when it admitted Gleaves’s statements, we need not address
       Gleaves’s question of whether there was sufficient evidence to support Gleaves’s conviction in the absence of
       Gleaves’s statements.

       Court of Appeals of Indiana | Memorandum Decision 17A-CR-3034 | October 24, 2018                Page 20 of 20